Citation Nr: 1508913	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 11, 2008, for service connection for the cause of the Veteran's death for the purpose of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran's son, J.C.



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1942 to January 1945.  He died in January 1979.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

In connection with this appeal, the appellant's son testified at a hearing at the Boston, Massachusetts, RO before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the record.

The Board notes that the appellant's son, J.C., attended the May 2014 Board hearing with a representative from the Massachusetts Department of Veterans Services and indicated that a VA Form 21-22 appointing the state service organization was on file at the RO.  A VA Form 21-22 was not found in the appellant's claims file, electronic records, or in temporary files located at the RO.  

The record before the Board consists of paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.





REMAND

While the Board sincerely regrets the additional delay, additional development is required before the appellant's claim is decided.

A January 1979 report of contact between the appellant and the Boston RO indicates that the appellant informed the RO of the Veteran's death and that the RO would send the appellant the form to claim entitlement to service connection for the cause of the Veteran's death.  

Later in January 1979, a claim for burial benefits was received from the funeral company that provided the Veteran's funeral services.  In February 1979, the Boston RO granted the claim for burial benefits based upon its determination that the cause of the Veteran's death was service-connected.

The evidence currently of record shows that the appellant's initial claim for service connection for the cause of the Veteran's death was received on March 11, 2008.  In a July 2008 rating decision, the appellant was granted entitlement to service connection for the cause of the Veteran's death, effective March 11, 2008.  The appellant did not file a timely notice of disagreement in response to the July 2008 rating decision so the decision became final.

In the rating decision on appeal, entitlement to an earlier effective date for the cause of the Veteran's death was denied.  

In September 2011, the appellant's former representative submitted Social Security Administration (SSA) data indicating that the appellant initially received SSA benefits in November 1978 and that her current SSA benefits started in May 1990.  Additionally, the representative submitted a copy of 38 C.F.R. § 3.153, noting that a claim for death benefits can be construed from a joint application by VA and SSA. 

The Board notes that the record does not show that the appellant's SSA records have been requested or obtained.  Since SSA might have documentation that qualifies as an earlier claim for DIC benefits, further development to obtain such documentation is in order.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should obtain a copy of the appellant's VA Form 21-22 appointing the Massachusetts Department of Veterans Services as her representative, or request the appellant to complete a new VA Form 21-22 if no copy is available.
 
2. The RO or the AMC should undertake appropriate development to obtain from the SSA any documentation of the appellant's claim(s) for SSA benefits.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



X

